DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-pressure air compression unit" in claim 1 is a relative term which renders the claim indefinite.  The term "high-pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, any air compression unit communicating with the interior of the reactor will be considered to read on the claims.
Claim 1 recites the limitation "the inner wall" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite “[[the]]an inner wall.” 

and heat recovery unit is….”
Claims 3 and 11, respectively, recite the limitation "the preheating unit" in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "the reciprocating movement of the front piston" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the movement range” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
  	Claims 2, 5, 7, 9 and 10 are rejected as depending from a rejected claim.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Per claim1, while it is known in the art to provide a horizontal self-balancing n  
wherein a front piston and a rear piston are provided inside the reactor, two ends of the reactor are closed by the front piston of the reactor and the rear piston of the reactor, respectively; a pressure medium is filled between the front piston of the reactor and [[the]]an inner wall of the pressure vessel; the rear piston of the reactor is connected with a rear piston driving motor through a rear piston push rod; a valve-controlled water inlet and a water/gas outlet are provided in the reactor, and a heating unit is provided inside the reactor;
the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/05/21